UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013  June 30, 2013 Item 1: Reports to Shareholders Semiannual Report | June 30, 2013 Vanguard Variable Insurance Fund Balanced Portfolio Growth Portfolio REIT Index Portfolio Capital Growth Portfolio High Yield Bond Portfolio Short-Term Investment-Grade Portfolio Conservative Allocation Portfolio International Portfolio Small Company Growth Portfolio Diversified Value Portfolio Mid-Cap Index Portfolio Total Bond Market Index Portfolio Equity Income Portfolio Moderate Allocation Portfolio Total Stock Market Index Portfolio Equity Index Portfolio Money Market Portfolio (with underlying Equity Index Portfolio) > The broad U.S. stock market returned nearly 14% for the six months ended June 30, 2013. > Returns for international markets were flat; emerging markets stocks had negative results, and stocks from the developed markets of Europe and the Pacific region posted single-digit returns. > U.S. bond prices slumped and yields jumped amid concerns that the Federal Reserve could soon begin to scale back its bond-buying stimulus program. Contents Market Perspective 1 Balanced Portfolio 2 Capital Growth Portfolio 25 Conservative Allocation Portfolio 37 Diversified Value Portfolio 46 Equity Income Portfolio 58 Equity Index Portfolio 72 Growth Portfolio 85 High Yield Bond Portfolio 99 International Portfolio 113 Mid-Cap Index Portfolio 131 Moderate Allocation Portfolio 143 Money Market Portfolio 152 REIT Index Portfolio 165 Short-Term Investment-Grade Portfolio 175 Small Company Growth Portfolio 204 Total Bond Market Index Portfolio 219 Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) 261 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Market Perspective Dear Planholder, This report begins with a review of the market environment over the past six months, a period marked at its end by shakiness related to investor concerns over the future scaling back of the Federal Reserve’s massive bond-buying program. Bond yields jumped (and so prices fell), and the stock market experienced some turmoil. Volatility and increased uncertainty can tempt investors to deviate from their investment plan. The recent rise in bond yields, for example, has led to redemptions from bond funds as investors try to sidestep losses that might arise from a sustained climb in interest rates. Keep in mind, however, that although interest rates remain low, nobody is certain whether their next move will be up or down—much less how financial markets will react to the change. We continue to believe that sticking to a well-diversified portfolio of stocks, bonds, and money market instruments over the long haul—rather than making impulsive changes to try to avoid potential losses or capitalize on perceived opportunities—gives you the best chance of meeting your investment goals. A review of the performance of your portfolio is set forth in the following pages. Each of the Vanguard Variable Insurance Fund’s portfolios can serve as a useful piece of an investment program that includes a mix of stock, bond, and money market holdings suitable for your long-term investment goals, risk tolerance, and time horizon. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 15, 2013 Global stocks notched gains despite some recent turbulence After staging a stellar performance for most of the first half of 2013, global stocks declined in June. Investors worldwide were spooked by signs of weakness in China’s economy and by a statement from Federal Reserve Chairman Ben Bernanke that the central bank could begin to reduce its stimulative bond-buying program later this year. Still, U.S. stocks returned about 14% for the six-month period, despite a drop of more than 1% in June. Markets were clearly unsettled by the prospect of the Fed’s scaling back its stimulus measures, known as quantitative easing. However, Vanguard’s chief economist, Joe Davis, pointed to a positive message in the Fed’s evolving stance. “The Federal Reserve is coming closer to the realization that the U.S. economy is stronger today than it was a year ago and so does not need the insurance, so to speak, of additional quantitative easing,” he said. Bond prices fell sharply in the period’s final months Bond returns, which sputtered along through most of the period, turned negative in May and retreated further in June. The broad U.S. taxable bond market returned –2.44% for the six months as concerns about the Fed’s plans roiled fixed income investors even more than their counterparts in equities. The yield of the 10-year Treasury note finished the six months at 2.47%, jumping from 2.11% at the end of May and 1.67% at the end of April. (Bond yields and prices move in opposite directions.) Returns from money market funds and savings accounts were minuscule, a result of the Fed’s keeping its target for short-term rates between 0% and 0.25%. Market Barometer Total Returns Periods Ended June 30, 2013 Six Months One Year Five Years 1 Stocks Russell 1000 Index (Large-caps) 13.91% 21.24% 7.12% Russell 2000 Index (Small-caps) 15.86 24.21 8.77 Russell 3000 Index (Broad U.S. market) 14.06 21.46 7.25 MSCI All Country World Index ex USA (International) –0.04 13.63 –0.80 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) –2.44% –0.69% 5.19% Barclays Municipal Bond Index (Broad tax-exempt market) –2.69 0.24 5.33 Citigroup 3-Month Treasury Bill Index 0.04 0.08 0.23 CPI Consumer Price Index 1.70% 1.75% 1.31% 1 Annualized. 1 Vanguard ® Balanced Portfolio Stock prices generally kept climbing in the first five months of 2013, while bond prices seesawed. In June, however, growing uncertainty about Federal Reserve policy led to broad sell-offs in both markets, with bonds finishing in the red for the half year. Against this backdrop, Vanguard Balanced Portfolio returned 8.79% for the six months ended June 30, 2013, outpacing the 7.60% return of its composite benchmark and the 6.62% average return of its peer group. Its equity and bond components bested the returns of their respective benchmark indexes. At the end of June, the portfolio’s 30-day SEC yield stood at 2.22%, slightly below its level six months earlier. Please note that the returns for Vanguard Variable Insurance Fund are different from those of Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. Astute security selections enhanced performance The portfolio’s equity holdings—which accounted for about two-thirds of total assets—returned more than 15%, topping the 13.82% return of the Standard & Poor’s 500 Index equity benchmark. Financials and health care, the two largest sectors, delivered some of the highest returns. Insurance companies, commercial banks, and diversified financial services firms continued to rebound from the severe setbacks of the 2008–2009 financial crisis. Pharmaceutical companies, representing about three-quarters of the portfolio’s health care stocks, also added significantly to results. Relative to the S&P 500, the standout contribution came from the advisor’s selections among information technology stocks. In a turnabout from 2012, the portfolio benefited from having minimal exposure to Apple shares, which have been under pressure as investors worry about intense competition. The return of the Balanced Portfolio’s fixed income component was a slight improvement over the –3.27% return of its benchmark, the Barclays U.S. Credit A or Better Bond Index, thanks in part to the advisor’s strong selection among corporate bonds. For more on the portfolio’s strategy and positioning, please see the Advisor’s Report that follows. Bonds remain a key element of a diversified portfolio Bond yields have ticked up of late but are still not far off historical lows. Because yields and prices move in opposite directions, bonds have little room to appreciate in price and may well deliver more negative returns in the near term if interest rates rise substantially. Although some investors may feel tempted to reduce their fixed income exposure, research has shown that trying to time the markets is a strategy that doesn’t often work out well. And keep in mind that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases the level of volatility risk. The divergent performance of stocks and bonds in the first half of 2013 highlights the virtues of a simple and disciplined investment strategy such as that followed by Vanguard Balanced Portfolio: allocation between asset classes, diversification within them, and regular rebalancing to the target asset allocation. Total Returns Six Months Ended June 30, 2013 Vanguard Balanced Portfolio 8.79% Composite Stock/Bond Index 1 7.60 Variable Insurance Mixed-Asset Target Growth Funds Average 2 6.62 Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.26% 0.44% 1 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper Inc. 3 The portfolio expense ratio shown is from the prospectus dated April 30, 2013, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2013, the Balanced Portfolio’s annualized expense ratio was 0.27%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. 2 Vanguard Balanced Portfolio Advisor’s Report The Balanced Portfolio returned 8.79% for the six months ended June 30, 2013. This compared favorably with the 7.60% return of its blended benchmark index—weighted 65% in large cap stocks and 35% in high-quality corporate bonds—and the 6.62% average return of peer funds. Both the stock and bond portions of the portfolio outperformed their respective benchmarks, the Standard & Poor’s 500 Index and the Barclays U.S. Credit A or Better Bond Index. The investment environment U.S. equities (as measured by the S&P 500 Index) reached an all-time high in May and returned 13.82% for the six months. The market’s rally came to a sudden end after Federal Reserve Chairman Ben Bernanke said that the Fed might begin to slow its stimulus program sooner than investors anticipated. The Fed’s policy-setting committee emphasized that the schedule for this would depend on improving economic indicators. A strong housing market, rising consumer confidence, and a steadily improving employment picture signaled that underlying fundamentals were solid. Following the market’s dramatic drop in response to both the Bernanke comments and a significant increase in Chinese central bank lending rates, U.S. stocks moved higher toward the end of the period. The fixed income market also was roiled by the Fed chairman’s remarks. Bonds sold off sharply and credit spreads generally widened. The U.S. Treasury yield curve steepened as long-term rates rose more than short rates. The 10-year Treasury yield ended the period at 2.47%, the highest level since August 2011. Meanwhile, the economic recovery in the Eurozone continued to be the weakest in the world by a substantial margin. Our successes The equity portion of the portfolio outperformed the S&P 500 Index thanks to a favorable combination of security selection and sector allocation. (Stock selection is a deliberate and explicit part of our process and sector allocation a result of those decisions.) Given the portfolio’s relatively defensive orientation over time, we were pleased to lead the index during such a strong period for the equity market. Our stock selection was particularly helpful in the information technology sector. We also had good stock picks within financials and telecommunication services. Our above-benchmark allocation to financials and health care was beneficial, as was our underweighting in information technology. Individual contributors included JPMorgan Chase, Roche, Prudential Financial, Wells Fargo, Honeywell International, and Time Warner. We also benefited from having less exposure than the benchmark to underperforming Apple. Selected Equity Portfolio Changes Six Months Ended June 30, 2013 Additions Comments Apple We established a new position in Apple during the half year. We did not own it previously because we were worried about increased competition, margin pressures, and the uncertainty of the post-Steve Jobs era. But the market consensus caught up to these concerns, which are now mostly reflected in the stock’s price. After the large price drop, we found the shares more attractive in part because of the company’s above-average dividend yield, the potential for dividend growth in the near future, and the favorable risk/reward profile at the stock’s current valuation. Our position in Apple is modest; we are not inclined to make it a large one unless we see either greater clarity on prospects for future product launches or further decreases in the stock price. Verizon Communications Verizon Communications was another new position for the portfolio. The company provides communications, information, and entertainment products and services to consumers, businesses, and government agencies worldwide and is becoming dominant in wireless. We believe there is a good chance it will attempt to purchase the rest of Verizon Wireless from Vodafone and that this move would be very beneficial to earnings. Deletions Comments AT&T We eliminated our position in AT&T—our largest sale during the period—to establish the new position in Verizon. We believe that Verizon is better positioned for future growth. Occidental Petroleum We trimmed our position because we have some concerns about potential pressure on oil prices; overall, however, our view is more neutral than negative. We do believe that the relative price differential between oil and natural gas will narrow over time as natural gas becomes an increasingly viable substitute for oil around the world. 3 Vanguard Balanced Portfolio JPMorgan Chase, the U.S.-based global financial services firm, was among the portfolio’s top contributors in absolute terms. At current valuation levels, we believe this stock has one of the most attractive risk/reward profiles in the financial sector. We expect the bank to benefit from the continuing recovery in the U.S. housing market. In our view, management has positioned JPMorgan’s core franchise with a favorable combination of continued growth and disciplined cost controls. We increased our holding, making JPMorgan one of the portfolio’s largest positions. Our shares of Roche, a global biopharmaceutical company based in Switzerland, also climbed substantially. Investors embraced the company’s product pipeline for both the near term and the future; 11 of 14 Phase 3 drug trials delivered positive results last year. We think Roche has good growth prospects based on its strong position in personalized medicine, leadership position in immunology, and recent drug approvals. The fixed income portion of the portfolio outpaced its corporate-bond benchmark. Our neutral-to-shorter duration bias helped relative returns as interest rates rose. Our selection among corporate issues was also helpful, most notably within industrials. Our shortfalls Despite surpassing their benchmark index, the portfolio’s bonds delivered a modestly negative return. Principal losses resulting from the rise in interest rates outweighed the shareholder income generated by coupon payments. Our out-of-benchmark allocations to U.S. Treasuries and agency mortgage-backed securities (MBS), which we use for liquidity and diversification from corporate bonds, hindered relative returns. In the portfolio’s equity portion, disappointments included stock selection within health care and energy. Our positioning was unfavorable in the consumer discretionary sector (where we had less-than-benchmark exposure) and in utilities (in which we were overweighted). Our holdings in Goldcorp and Petrobras detracted from performance, as did our lack of any position in Berkshire Hathaway, a component of the S&P 500 Index. Goldcorp, a senior gold producer with assets in North, Central, and South America, saw its shares plummet along with the sudden, steep drop in gold prices. Its fundamentals surprised us on the downside; however, we think they are at or near the bottom, and we’re now more optimistic. We took advantage of the weakness by purchasing additional shares of the stock at the depressed valuations. In our view, the company is well-positioned in the industry with strong operators and assets across the hemisphere. Brazilian energy producer Petrobras also declined during the period. Our initial investment thesis was based on the company’s massive low-cost resource base, strong resource growth (particularly through offshore finds off the coast of Brazil), and attractive valuation relative to the quality of its assets. But Brazilian government influence in the company has made our original rationale for the investment less certain, and we trimmed the position. Portfolio positioning In our view, the medium-term growth prospects for the United States are favorable. We expect consumers to be resilient as the year continues, helped by improving net worth from rising house and equity market prices as well as steady job gains. The key drivers of growth will likely be capital spending and the housing and automotive sectors. An improving economy and healing labor market may allow the Federal Reserve to take its foot off the pedal with respect to its extraordinary purchases of Treasuries and agency MBS. To the extent that investors incorporate this view into their outlooks, bond prices may decline further. From an equity sector perspective, the portfolio remains overweighted in financials, particularly large-capitalization U.S. banks (Wells Fargo is another top position). We are focusing on high-quality financial institutions with solid balance sheets, strong management teams, and attractive valuations. Within financials, we remain less excited about real estate investment trusts, or REITs, because we view them as a pure play on interest rates (like bond surrogates); we believe equity REITs do not offer an attractive risk/reward profile at this time. We are also overweighted in health care stocks, where we are targeting companies that offer stable cash flows and high yields and trade at attractive valuations. Holdings favor large-cap pharmaceutical stocks, including Eli Lilly and Pfizer. In addition to Roche, we hold two other firms with meaningful exposure to immunology developments: Merck and Bristol-Myers Squibb. We believe these companies have solid pipelines that are underappreciated by investors. Our industrials allocation is overweighted as well. We trimmed some of our defense holdings because of concerns about the sequester and imminent cuts to defense spending, but these moves were more than offset by additions to our transportation holdings, including a new position in CSX. The portfolio remains underweighted in information technology and consumer stocks. Many consumer staples shares are at historically high valuations, and we are having a difficult time finding value. Although we established a new position in Apple, it is below the stock’s large weighting in the benchmark; this accounts for a significant portion of our underweighting in the sector. 4 Vanguard Balanced Portfolio For the portfolio’s bond portion, we currently view interest rate risk as a greater threat than credit risk. We closed the period with a roughly neutral duration posture relative to that of the benchmark. Poor liquidity in the corporate bond market is another concern. We continue to maintain a liquidity buffer through exposure to Treasuries and agency MBS; we view the latter as a more liquid alternative to corporate bonds. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP July 16, 2013 5 Vanguard Balanced Portfolio Portfolio Profile As of June 30, 2013 Total Portfolio Characteristics Yield 1 2.2% Turnover Rate 2 30% Expense Ratio 3 0.26% Short-Term Reserves 3.3% Total Portfolio Volatility Measures 4 Portfolio Versus Portfolio Versus Composite Index 5 Broad Index 6 R-Squared 0.98 0.95 Beta 1.01 0.62 Equity Characteristics Comparative Broad Portfolio Index 7 Index 6 Number of Stocks 102 500 3,622 Median Market Cap $72.4B $61.8B $38.5B Price/Earnings Ratio 16.5x 17.2x 18.4x Price/Book Ratio 2.0x 2.4x 2.3x Dividend Yield 2.6% 2.2% 2.0% Return on Equity 16.7% 17.9% 16.4% Earnings Growth Rate 7.2% 10.5% 10.7% Foreign Holdings 7.8% — — Fixed Income Characteristics Comparative Broad Portfolio Index 8 Index 9 Number of Bonds 525 2,856 8,413 Yield to Maturity 2.9% 10 2.8% 2.4% Average Coupon 4.0% 4.1% 3.4% Average Effective Maturity 9.5 years 9.4 years 7.5 years Average Duration 6.4 years 6.4 years 5.5 years Ten Largest Stocks 11 (% of equity exposure) Wells Fargo & Co. Diversified Banks 3.3% Exxon Mobil Corp. Integrated Oil & Gas 2.9 JPMorgan Chase & Co. Diversified Financial Services 2.8 Merck & Co. Inc. Pharmaceuticals 2.6 Microsoft Corp. Systems Software 2.5 Verizon Integrated Communications Inc. Telecommunication Services 2.4 Comcast Corp. Cable & Satellite 2.1 International Business IT Consulting & Machines Corp. Other Services 2.0 Johnson & Johnson Pharmaceuticals 1.9 Chevron Corp. Integrated Oil & Gas 1.8 Top Ten 24.3% Top Ten as % of Total Net Assets 16.0% Portfolio Asset Allocation Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 7 Index 6 Consumer Discretionary 9.2% 12.2% 13.0% Consumer Staples 8.2 10.5 9.2 Energy 11.2 10.5 9.7 Financials 19.3 16.7 17.9 Health Care 16.8 12.7 12.3 Industrials 12.1 10.2 11.1 Information Technology 13.8 17.8 17.2 Materials 2.7 3.3 3.7 Telecommunication Services 2.9 2.8 2.5 Utilities 3.8 3.3 3.4 1 30-day SEC yield for the portfolio. See definition on the next page. 2 Annualized. 3 The portfolio expense ratio shown is from the prospectus dated April 30, 2013, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2013, the annualized expense ratio was 0.27%. 4 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 5 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index. 6 Dow Jones US Total Stock Market Float-Adjusted Index. 7 S&P 500 Index. 8 Barclays U.S. Credit A or Better Bond Index. 9 Barclays U.S. Aggregate Bond Index. 10 Before expenses. 11 The holdings listed exclude any temporary cash investments and equity index products. 6 Vanguard Balanced Portfolio Distribution by Credit Quality 1 (% of fixed income portfolio) U.S. Government 23.2% Aaa 3.6 Aa 14.2 A 43.4 Baa 15.6 Sector Diversification 2 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 2.4% Finance 26.2 Foreign 2.0 Government Mortgage-Backed 8.2 Industrial 34.8 Treasury/Agency 14.6 Utilities 7.0 Other 4.8 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For this report, credit-quality ratings for each issue are obtained from Barclays using ratings derived from Moody’s Investors Service, Fitch Ratings, and Standard & Poor’s. When ratings from all three agencies are available, the median rating is used; when ratings are available from two of the agencies, the lower rating is used; and when one rating is available, that rating is used. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Source: Moody’s Investor Service. 2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 7 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Fiscal-Year Total Returns (%): December 31, 2002–June 30, 2013 Average Annual Total Returns: Periods Ended June 30, 2013 Inception Date One Year Five Years Ten Years Balanced Portfolio 5/23/1991 15.01% 7.26% 8.20% 1 Six months ended June 30, 2013. 2 Weighted 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index. See Financial Highlights for dividend and capital gains information. 8 Vanguard Balanced Portfolio Financial Statements (unaudited) Statement of Net Assets As of June 30, 2013 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (65.7%) Consumer Discretionary (6.1%) Comcast Corp. Class A 620,235 25,975 Time Warner Inc. 314,716 18,197 Lowe’s Cos. Inc. 412,090 16,855 Ford Motor Co. 931,580 14,412 Walt Disney Co. 222,910 14,077 Target Corp. 197,930 13,629 Time Warner Cable Inc. 63,950 7,193 Volkswagen AG Prior Pfd. 13,305 2,687 Johnson Controls Inc. 24,642 882 Consumer Staples (5.4%) Procter & Gamble Co. 221,527 17,055 CVS Caremark Corp. 297,120 16,989 Philip Morris International Inc. 155,620 13,480 PepsiCo Inc. 139,080 11,375 Unilever NV 262,780 10,330 Kraft Foods Group Inc. 173,060 9,669 Archer-Daniels-Midland Co. 208,610 7,074 General Mills Inc. 128,220 6,223 Walgreen Co. 133,110 5,884 Diageo plc 126,947 3,640 Energy (7.4%) Exxon Mobil Corp. 398,045 35,963 Chevron Corp. 191,630 22,677 Anadarko Petroleum Corp. 251,990 21,653 BP plc ADR 413,750 17,270 Baker Hughes Inc. 193,450 8,924 BG Group plc 515,099 8,754 Suncor Energy Inc. 243,990 7,195 Occidental Petroleum Corp. 75,870 6,770 Halliburton Co. 125,930 5,254 Encana Corp. 127,362 2,158 Petroleo Brasileiro SA ADR 148,800 1,997 Financials (12.6%) Wells Fargo & Co. 995,030 41,065 JPMorgan Chase & Co. 666,618 35,191 ACE Ltd. 237,630 21,263 Prudential Financial Inc. 289,240 21,123 PNC Financial Services Group Inc. 254,330 18,546 BlackRock Inc. 55,590 14,278 Citigroup Inc. 231,870 11,123 US Bancorp 246,450 8,909 Marsh & McLennan Cos. Inc. 198,270 7,915 Mitsubishi UFJ Financial Group Inc. 1,267,230 7,826 Bank of America Corp. 602,730 7,751 MetLife Inc. 151,230 6,920 Morgan Stanley 241,470 5,899 Market Value • Shares ($000) * American International Group Inc. 131,900 5,896 UBS AG 319,061 5,408 HSBC Holdings plc ADR 84,520 4,387 State Street Corp. 63,480 4,140 Standard Chartered plc 181,376 3,938 Chubb Corp. 39,840 3,372 Hartford Financial Services Group Inc. 91,970 2,844 Health Care (11.0%) Merck & Co. Inc. 702,169 32,616 Johnson & Johnson 273,890 23,516 Pfizer Inc. 769,496 21,554 Roche Holding AG 73,247 18,180 Eli Lilly & Co. 357,600 17,565 Medtronic Inc. 317,010 16,317 Cardinal Health Inc. 332,950 15,715 AstraZeneca plc ADR 296,770 14,037 UnitedHealth Group Inc. 188,520 12,344 Teva Pharmaceutical Industries Ltd. ADR 264,060 10,351 Bristol-Myers Squibb Co. 213,770 9,553 Zoetis Inc. 242,528 7,492 * Gilead Sciences Inc. 87,900 4,501 * Celgene Corp. 36,710 4,292 Industrials (8.0%) General Electric Co. 785,220 18,209 Honeywell International Inc. 212,030 16,822 United Parcel Service Inc. Class B 184,930 15,993 FedEx Corp. 130,550 12,870 Eaton Corp. plc 180,700 11,892 Raytheon Co. 152,570 10,088 Union Pacific Corp. 64,720 9,985 Boeing Co. 97,080 9,945 United Technologies Corp. 104,400 9,703 Deere & Co. 119,000 9,669 Siemens AG 86,514 8,761 Schneider Electric SA 102,210 7,423 CSX Corp. 233,430 5,413 General Dynamics Corp. 39,540 3,097 Information Technology (9.0%) Microsoft Corp. 891,470 30,782 International Business Machines Corp. 132,100 25,246 Cisco Systems Inc. 805,980 19,593 Intel Corp. 697,690 16,898 Texas Instruments Inc. 431,830 15,058 EMC Corp. 624,230 14,744 Automatic Data Processing Inc. 141,060 9,713 * eBay Inc. 174,470 9,024 Market Value • Shares ($000) Apple Inc. 22,280 8,825 Oracle Corp. 269,850 8,290 * Yahoo! Inc. 261,550 6,568 Accenture plc Class A 78,280 5,633 Materials (1.8%) Dow Chemical Co. 475,770 15,305 Air Products & Chemicals Inc. 119,970 10,986 Goldcorp Inc. 116,980 2,893 BASF SE 31,922 2,847 ArcelorMittal 122,300 1,370 Telecommunication Services (1.9%) Verizon Communications Inc. 594,300 29,917 Vodafone Group plc 1,982,196 5,680 Utilities (2.5%) NextEra Energy Inc. 195,250 15,909 Dominion Resources Inc. 251,150 14,270 Exelon Corp. 274,000 8,461 Edison International 114,130 5,497 Duke Energy Corp. 50,926 3,438 Total Common Stocks (Cost $906,574) 9 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (7.2%) U.S. Government Securities (4.5%) United States Treasury Note/Bond 0.250% 10/31/14 7,900 7,902 United States Treasury Note/Bond 0.250% 11/30/14 6,300 6,301 United States Treasury Note/Bond 0.125% 12/31/14 7,300 7,286 United States Treasury Note/Bond 0.250% 2/28/15 1,375 1,374 United States Treasury Note/Bond 0.125% 4/30/15 21,625 21,540 United States Treasury Note/Bond 0.250% 5/31/15 3,925 3,918 United States Treasury Note/Bond 1.500% 6/30/16 8,210 8,406 United States Treasury Note/Bond 0.875% 1/31/17 534 533 United States Treasury Note/Bond 0.750% 10/31/17 7,500 7,356 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,402 United States Treasury Note/Bond 1.750% 5/15/23 1,000 936 United States Treasury Note/Bond 3.125% 2/15/43 7,032 6,572 United States Treasury Note/Bond 2.875% 5/15/43 8,300 7,355 Conventional Mortgage-Backed Securities (2.5%) Freddie Mac Gold Pool 4.000% 11/1/13– 9/1/41 16 16 Freddie Mac Gold Pool 5.000% 3/1/28– 8/1/41 17,151 18,374 Freddie Mac Gold Pool 5.500% 11/1/22– 7/1/43 3,437 3,709 Ginnie Mae I Pool 4.000% 3/15/39– 7/1/43 19,002 19,949 2 Ginnie Mae I Pool 7.000% 11/15/31– 11/15/33 221 255 2 Ginnie Mae I Pool 8.000% 9/15/30 77 82 2 Ginnie Mae II Pool 4.500% 2/20/41– 9/20/41 4,842 5,178 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae REMICS 3.500% 4/25/31 245 241 Fannie Mae REMICS 4.000% 9/25/29– 5/25/31 470 492 Freddie Mac REMICS 3.500% 3/15/31 145 143 Freddie Mac REMICS 4.000% 12/15/30– 4/15/31 2,726 2,831 Total U.S. Government and Agency Obligations (Cost $137,236) Asset-Backed/Commercial Mortgage-Backed Securities (0.6%) 2 Ally Master Owner Trust 2.150% 1/15/16 1,151 1,157 2 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 2,695 2,665 2 AmeriCredit Automobile Receivables Trust 2011-3 1.170% 1/8/16 195 196 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 1,375 1,388 2 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 459 First Investors Auto Owner Trust 1.230% 3/15/19 515 512 Ford Credit Floorplan Master Owner Trust A 2.120% 2/15/16 520 525 Ford Credit Floorplan Master Owner Trust A Series2010-3 4.200% 2/15/17 890 940 2 Ford Credit Floorplan Master Owner Trust A Series2012-2 1.920% 1/15/19 772 786 Hertz Vehicle Financing LLC 2.200% 3/25/16 890 909 HLSS Servicer Advance Receivables Backed Notes 1.495% 1/16/46 195 196 HLSS Servicer Advance Receivables Backed Notes 2.289% 1/15/48 290 290 2 Santander Drive Auto Receivables Trust 2011-1 2.350% 11/16/15 245 247 Springleaf Mortgage Loan Trust 2.310% 6/25/58 220 218 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $10,467) Face Market Maturity Amount Value • Coupon Date ($000) ($000) Corporate Bonds (20.9%) Finance (8.1%) Banking (6.0%) American Express Centurion Bank 6.000% 9/13/17 500 574 American Express Co. 1.550% 5/22/18 1,635 1,586 American Express Credit Corp. 2.750% 9/15/15 100 104 American Express Credit Corp. 2.375% 3/24/17 1,920 1,956 Bank of America Corp. 6.000% 9/1/17 1,010 1,131 Bank of America Corp. 5.750% 12/1/17 500 554 Bank of America Corp. 5.875% 1/5/21 3,000 3,365 Bank of America Corp. 5.875% 2/7/42 260 290 Bank of America NA 5.300% 3/15/17 2,000 2,166 Bank of Montreal 2.500% 1/11/17 2,030 2,079 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,433 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,184 Barclays Bank plc 2.375% 1/13/14 2,100 2,120 Barclays Bank plc 5.125% 1/8/20 400 442 BB&T Corp. 4.900% 6/30/17 1,000 1,086 Bear Stearns Cos. LLC 6.400% 10/2/17 235 269 Bear Stearns Cos. LLC 7.250% 2/1/18 425 504 BNY Mellon NA 4.750% 12/15/14 250 263 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,451 Capital One Financial Corp. 2.150% 3/23/15 670 680 Capital One Financial Corp. 3.150% 7/15/16 300 312 Capital One Financial Corp. 4.750% 7/15/21 400 421 Citigroup Inc. 4.587% 12/15/15 570 608 Citigroup Inc. 3.953% 6/15/16 826 870 Citigroup Inc. 4.450% 1/10/17 1,305 1,397 Citigroup Inc. 6.125% 11/21/17 2,320 2,631 Citigroup Inc. 1.750% 5/1/18 500 477 Citigroup Inc. 6.125% 5/15/18 255 291 Citigroup Inc. 5.375% 8/9/20 525 578 Citigroup Inc. 4.500% 1/14/22 500 522 Citigroup Inc. 6.625% 6/15/32 2,000 2,051 Citigroup Inc. 6.125% 8/25/36 1,000 977 Citigroup Inc. 8.125% 7/15/39 180 238 Citigroup Inc. 5.875% 1/30/42 35 39 4 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.200% 3/11/15 1,300 1,342 4 Credit Agricole SA 3.500% 4/13/15 1,255 1,296 Credit Suisse 2.200% 1/14/14 1,220 1,231 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,076 Goldman Sachs Group Inc. 5.350% 1/15/16 1,500 1,625 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,083 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,479 Goldman Sachs Group Inc. 5.250% 7/27/21 165 176 Goldman Sachs Group Inc. 5.750% 1/24/22 360 397 Goldman Sachs Group Inc. 3.625% 1/22/23 1,930 1,841 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 2,014 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,391 Goldman Sachs Group Inc. 6.250% 2/1/41 670 761 4 HSBC Bank plc 2.000% 1/19/14 180 181 4 HSBC Bank plc 3.500% 6/28/15 500 524 4 HSBC Bank plc 4.750% 1/19/21 1,700 1,853 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,327 HSBC Holdings plc 4.000% 3/30/22 1,595 1,620 HSBC Holdings plc 6.500% 5/2/36 1,000 1,111 HSBC Holdings plc 6.100% 1/14/42 375 438 HSBC USA Inc. 1.625% 1/16/18 1,005 981 4 ING Bank NV 2.000% 10/18/13 1,000 1,003 4 ING Bank NV 3.750% 3/7/17 600 626 JPMorgan Chase & Co. 5.125% 9/15/14 580 606 JPMorgan Chase & Co. 3.700% 1/20/15 500 517 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,707 JPMorgan Chase & Co. 6.300% 4/23/19 465 539 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,091 JPMorgan Chase & Co. 4.350% 8/15/21 1,012 1,045 JPMorgan Chase & Co. 3.250% 9/23/22 970 916 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) JPMorgan Chase & Co. 3.375% 5/1/23 385 358 JPMorgan Chase & Co. 5.600% 7/15/41 2,400 2,585 JPMorgan Chase & Co. 5.400% 1/6/42 750 787 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,163 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,437 Morgan Stanley 6.750% 10/15/13 1,000 1,017 Morgan Stanley 6.000% 5/13/14 373 388 Morgan Stanley 6.000% 4/28/15 1,000 1,072 Morgan Stanley 3.800% 4/29/16 255 264 Morgan Stanley 5.450% 1/9/17 1,000 1,078 Morgan Stanley 2.125% 4/25/18 1,000 956 Morgan Stanley 5.625% 9/23/19 200 215 Morgan Stanley 5.750% 1/25/21 1,740 1,888 Morgan Stanley 6.250% 8/9/26 3,000 3,295 National City Corp. 6.875% 5/15/19 1,000 1,201 4 Nordea Bank AB 2.125% 1/14/14 1,010 1,018 4 Nordea Bank AB 3.700% 11/13/14 570 591 Northern Trust Corp. 3.450% 11/4/20 255 262 Paribas 6.950% 7/22/13 2,000 2,006 PNC Bank NA 4.875% 9/21/17 1,500 1,650 2 PNC Financial Services Group Inc. 4.494% 5/29/49 1,300 1,287 4 Standard Chartered plc 3.850% 4/27/15 380 398 State Street Corp. 5.375% 4/30/17 2,775 3,132 4 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,449 Svenska Handelsbanken AB 2.875% 4/4/17 1,000 1,035 UBS AG 3.875% 1/15/15 582 607 UBS AG 5.875% 7/15/16 1,500 1,654 UBS AG 4.875% 8/4/20 300 331 US Bancorp 2.875% 11/20/14 800 824 US Bancorp 1.650% 5/15/17 600 597 US Bank NA 6.300% 2/4/14 1,000 1,034 Wachovia Bank NA 6.600% 1/15/38 2,000 2,430 Wachovia Corp. 5.250% 8/1/14 1,160 1,212 Wachovia Corp. 7.500% 4/15/35 1,000 1,204 Wells Fargo & Co. 3.625% 4/15/15 925 969 Wells Fargo & Co. 5.625% 12/11/17 820 935 Wells Fargo & Co. 3.500% 3/8/22 840 850 Wells Fargo & Co. 3.450% 2/13/23 930 885 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 347 Finance Companies (0.6%) General Electric Capital Corp. 4.625% 1/7/21 1,120 1,196 General Electric Capital Corp. 5.300% 2/11/21 795 866 General Electric Capital Corp. 3.150% 9/7/22 2,176 2,055 General Electric Capital Corp. 3.100% 1/9/23 455 429 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,202 General Electric Capital Corp. 6.150% 8/7/37 1,755 2,001 General Electric Capital Corp. 5.875% 1/14/38 1,547 1,704 General Electric Capital Corp. 6.875% 1/10/39 600 741 Insurance (1.2%) ACE INA Holdings Inc. 2.600% 11/23/15 600 624 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,510 Aetna Inc. 1.750% 5/15/17 60 59 Aetna Inc. 6.500% 9/15/18 335 397 Allstate Corp. 5.000% 8/15/14 1,000 1,047 2 Allstate Corp. 6.125% 5/15/67 1,000 1,070 Loews Corp. 2.625% 5/15/23 565 512 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,450 MetLife Inc. 4.125% 8/13/42 145 129 4 Metropolitan Life Global Funding I 5.125% 6/10/14 1,000 1,042 4 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,437 4 Metropolitan Life Global Funding I 1.875% 6/22/18 950 932 4 New York Life Global Funding 1.650% 5/15/17 600 595 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,335 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,369 Prudential Financial Inc. 3.000% 5/12/16 450 468 4 QBE Insurance Group Ltd. 2.400% 5/1/18 235 229 Face Market Maturity Amount Value • Coupon Date ($000) ($000) UnitedHealth Group Inc. 6.000% 6/15/17 500 579 UnitedHealth Group Inc. 6.000% 2/15/18 700 821 UnitedHealth Group Inc. 3.875% 10/15/20 601 630 UnitedHealth Group Inc. 2.875% 3/15/23 400 376 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,464 WellPoint Inc. 3.125% 5/15/22 1,610 1,545 WellPoint Inc. 3.300% 1/15/23 226 215 Real Estate Investment Trusts (0.3%) Duke Realty LP 6.500% 1/15/18 225 259 HCP Inc. 3.750% 2/1/16 210 221 Simon Property Group LP 5.100% 6/15/15 1,000 1,081 Simon Property Group LP 6.100% 5/1/16 1,800 2,019 4 WEA Finance LLC 7.125% 4/15/18 1,000 1,199 Industrial (10.7%) Basic Industry (0.3%) 4 Barrick Gold Corp. 4.100% 5/1/23 325 274 EI du Pont de Nemours & Co. 2.750% 4/1/16 1,400 1,467 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,771 Rio Tinto Finance USA plc 1.375% 6/17/16 450 447 Rio Tinto Finance USA plc 2.250% 12/14/18 450 437 Rio Tinto Finance USA plc 3.500% 3/22/22 1,300 1,244 Capital Goods (0.7%) Caterpillar Financial Services Corp. 2.625% 3/1/23 2,000 1,866 Caterpillar Inc. 3.900% 5/27/21 1,170 1,226 Caterpillar Inc. 2.600% 6/26/22 705 672 General Dynamics Corp. 3.875% 7/15/21 355 372 General Electric Co. 4.125% 10/9/42 320 297 Honeywell International Inc. 4.250% 3/1/21 1,002 1,097 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,458 John Deere Capital Corp. 1.700% 1/15/20 520 492 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,540 United Technologies Corp. 4.875% 5/1/15 220 237 United Technologies Corp. 1.800% 6/1/17 155 156 United Technologies Corp. 3.100% 6/1/22 535 528 United Technologies Corp. 7.500% 9/15/29 770 1,068 United Technologies Corp. 6.050% 6/1/36 675 818 United Technologies Corp. 4.500% 6/1/42 325 321 Communication (2.2%) America Movil SAB de CV 3.125% 7/16/22 1,680 1,565 America Movil SAB de CV 4.375% 7/16/42 530 452 4 American Tower Trust I 1.551% 3/15/18 380 373 AT&T Inc. 5.100% 9/15/14 500 525 AT&T Inc. 1.400% 12/1/17 1,400 1,365 AT&T Inc. 5.600% 5/15/18 1,000 1,155 AT&T Inc. 6.450% 6/15/34 1,595 1,824 AT&T Inc. 6.800% 5/15/36 500 587 AT&T Inc. 6.550% 2/15/39 200 230 BellSouth Corp. 6.550% 6/15/34 2,975 3,275 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,080 CBS Corp. 4.300% 2/15/21 675 700 CBS Corp. 3.375% 3/1/22 395 379 Comcast Corp. 5.700% 5/15/18 500 581 Comcast Corp. 2.850% 1/15/23 240 228 Comcast Corp. 4.250% 1/15/33 1,032 988 Comcast Corp. 5.650% 6/15/35 110 122 Comcast Corp. 6.500% 11/15/35 115 137 Comcast Corp. 6.400% 5/15/38 120 143 Comcast Corp. 4.650% 7/15/42 1,035 1,001 Comcast Corp. 4.500% 1/15/43 500 479 4 COX Communications Inc. 4.700% 12/15/42 145 130 4 COX Communications Inc. 4.500% 6/30/43 820 708 4 Deutsche Telekom International Finance BV 2.250% 3/6/17 400 402 4 Deutsche Telekom International Finance BV 4.875% 3/6/42 705 685 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 210 218 11 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 800 840 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 500 482 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 538 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 100 103 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 200 200 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 700 732 Discovery Communications LLC 5.625% 8/15/19 80 92 Discovery Communications LLC 5.050% 6/1/20 420 466 Discovery Communications LLC 3.250% 4/1/23 125 118 Discovery Communications LLC 4.950% 5/15/42 105 99 Discovery Communications LLC 4.875% 4/1/43 220 207 France Telecom SA 4.125% 9/14/21 1,300 1,309 Grupo Televisa SAB 6.625% 1/15/40 630 698 4 NBCUniversal Enterprise Inc. 1.662% 4/15/18 1,420 1,388 4 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,446 NBCUniversal Media LLC 4.375% 4/1/21 600 648 News America Inc. 4.500% 2/15/21 375 401 News America Inc. 6.150% 2/15/41 800 889 4 SBA Tower Trust 2.933% 12/15/17 840 844 Telefonica Emisiones SAU 3.992% 2/16/16 535 551 Time Warner Cable Inc. 5.850% 5/1/17 1,030 1,139 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,396 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,045 Verizon Communications Inc. 7.750% 12/1/30 1,590 2,082 Verizon Communications Inc. 5.850% 9/15/35 475 518 Verizon Communications Inc. 6.900% 4/15/38 290 355 Verizon Communications Inc. 4.750% 11/1/41 290 275 Vodafone Group plc 5.000% 12/16/13 1,000 1,020 Vodafone Group plc 2.875% 3/16/16 1,100 1,138 Vodafone Group plc 2.500% 9/26/22 1,065 948 Consumer Cyclical (1.9%) Amazon.com Inc. 2.500% 11/29/22 885 803 4 American Honda Finance Corp. 1.500% 9/11/17 490 482 4 American Honda Finance Corp. 1.600% 2/16/18 810 796 AutoZone Inc. 3.700% 4/15/22 1,121 1,095 AutoZone Inc. 3.125% 7/15/23 600 560 CVS Caremark Corp. 4.875% 9/15/14 800 840 CVS Caremark Corp. 5.750% 6/1/17 285 327 CVS Caremark Corp. 2.750% 12/1/22 1,200 1,125 Daimler Finance North America LLC 6.500% 11/15/13 540 552 4 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,531 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,431 eBay Inc. 1.350% 7/15/17 325 320 eBay Inc. 2.600% 7/15/22 520 483 Home Depot Inc. 3.950% 9/15/20 600 651 Home Depot Inc. 2.700% 4/1/23 720 681 4 Hyundai Capital America 1.625% 10/2/15 375 374 Lowe’s Cos. Inc. 6.875% 2/15/28 710 882 Lowe’s Cos. Inc. 6.500% 3/15/29 1,000 1,191 McDonald’s Corp. 1.875% 5/29/19 435 427 McDonald’s Corp. 2.625% 1/15/22 195 187 4 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,168 4 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,074 PACCAR Financial Corp. 1.600% 3/15/17 1,002 996 Target Corp. 2.900% 1/15/22 1,200 1,175 Time Warner Inc. 4.875% 3/15/20 700 763 Time Warner Inc. 4.750% 3/29/21 350 375 Time Warner Inc. 6.500% 11/15/36 620 702 Toyota Motor Credit Corp. 2.800% 1/11/16 1,105 1,151 Toyota Motor Credit Corp. 1.750% 5/22/17 1,200 1,192 Toyota Motor Credit Corp. 1.250% 10/5/17 900 873 Viacom Inc. 3.250% 3/15/23 545 510 Viacom Inc. 4.875% 6/15/43 715 659 4 Volkswagen International Finance NV 1.625% 3/22/15 2,100 2,120 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wal-Mart Stores Inc. 3.250% 10/25/20 742 767 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,092 Wal-Mart Stores Inc. 2.550% 4/11/23 2,050 1,928 Wal-Mart Stores Inc. 5.625% 4/15/41 2,290 2,652 Walt Disney Co. 5.625% 9/15/16 1,000 1,139 Consumer Noncyclical (3.6%) 4 AbbVie Inc. 1.750% 11/6/17 775 760 4 AbbVie Inc. 2.000% 11/6/18 995 968 Altria Group Inc. 4.750% 5/5/21 590 632 Altria Group Inc. 2.850% 8/9/22 500 460 Altria Group Inc. 4.500% 5/2/43 1,300 1,166 Amgen Inc. 2.300% 6/15/16 635 654 Amgen Inc. 5.150% 11/15/41 900 907 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 231 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 2,000 2,168 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 2,080 1,936 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 125 108 AstraZeneca plc 1.950% 9/18/19 1,100 1,075 AstraZeneca plc 6.450% 9/15/37 615 751 4 BAT International Finance plc 3.250% 6/7/22 1,480 1,465 Baxter International Inc. 5.900% 9/1/16 502 577 Cardinal Health Inc. 1.700% 3/15/18 75 73 Cardinal Health Inc. 3.200% 3/15/23 315 295 4 Cargill Inc. 4.307% 5/14/21 2,092 2,217 4 Cargill Inc. 6.875% 5/1/28 645 756 4 Cargill Inc. 6.125% 4/19/34 1,270 1,468 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 54 2 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 1,046 966 Coca-Cola Co. 5.350% 11/15/17 1,500 1,724 Coca-Cola Co. 3.300% 9/1/21 300 307 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 506 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,007 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 757 Colgate-Palmolive Co. 7.600% 5/19/25 480 646 ConAgra Foods Inc. 1.900% 1/25/18 235 232 ConAgra Foods Inc. 3.200% 1/25/23 190 182 Diageo Capital plc 2.625% 4/29/23 1,230 1,143 Diageo Investment Corp. 2.875% 5/11/22 525 505 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 246 256 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 195 185 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 195 182 Express Scripts Holding Co. 2.650% 2/15/17 1,072 1,091 Express Scripts Holding Co. 4.750% 11/15/21 250 267 General Mills Inc. 4.150% 2/15/43 520 486 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 445 422 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,217 GlaxoSmithKline Capital plc 1.500% 5/8/17 560 556 4 Heineken NV 1.400% 10/1/17 205 199 4 Heineken NV 2.750% 4/1/23 660 607 4 Heineken NV 4.000% 10/1/42 35 30 Hershey Co. 4.850% 8/15/15 380 412 Johnson & Johnson 5.150% 7/15/18 500 578 Kaiser Foundation Hospitals 3.500% 4/1/22 330 327 Kaiser Foundation Hospitals 4.875% 4/1/42 340 340 Kellogg Co. 4.000% 12/15/20 1,400 1,473 Kraft Foods Group Inc. 2.250% 6/5/17 295 298 Kraft Foods Group Inc. 3.500% 6/6/22 985 979 Kraft Foods Group Inc. 5.000% 6/4/42 320 321 McKesson Corp. 3.250% 3/1/16 175 185 McKesson Corp. 2.700% 12/15/22 195 182 McKesson Corp. 2.850% 3/15/23 190 179 Medtronic Inc. 4.750% 9/15/15 1,000 1,084 Medtronic Inc. 1.375% 4/1/18 225 218 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 275 250 Merck & Co. Inc. 1.300% 5/18/18 1,030 1,000 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,111 Merck & Co. Inc. 4.150% 5/18/43 760 728 Molson Coors Brewing Co. 2.000% 5/1/17 31 31 Molson Coors Brewing Co. 3.500% 5/1/22 490 485 12 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Molson Coors Brewing Co. 5.000% 5/1/42 370 357 Mondelez International Inc. 5.375% 2/10/20 1,000 1,119 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 50 Pepsi Bottling Group Inc. 7.000% 3/1/29 500 644 PepsiCo Inc. 3.100% 1/15/15 400 415 PepsiCo Inc. 3.125% 11/1/20 330 337 PepsiCo Inc. 2.750% 3/5/22 670 641 PepsiCo Inc. 2.750% 3/1/23 500 474 PepsiCo Inc. 4.000% 3/5/42 845 768 Pfizer Inc. 6.200% 3/15/19 1,400 1,689 Pfizer Inc. 3.000% 6/15/23 1,200 1,165 Philip Morris International Inc. 4.500% 3/26/20 250 277 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,081 Philip Morris International Inc. 2.500% 8/22/22 575 529 Philip Morris International Inc. 2.625% 3/6/23 1,000 926 2 Procter & Gamble - Esop 9.360% 1/1/21 1,402 1,821 4 Roche Holdings Inc. 6.000% 3/1/19 750 899 4 SABMiller Holdings Inc. 2.450% 1/15/17 400 408 4 SABMiller plc 6.500% 7/1/16 1,500 1,719 Sanofi 4.000% 3/29/21 1,130 1,204 St. Jude Medical Inc. 2.500% 1/15/16 666 685 4 Tesco plc 5.500% 11/15/17 1,500 1,697 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 242 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 274 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 270 Thermo Fisher Scientific Inc. 1.850% 1/15/18 530 516 Unilever Capital Corp. 4.250% 2/10/21 2,805 3,045 4 Zoetis Inc. 3.250% 2/1/23 90 86 4 Zoetis Inc. 4.700% 2/1/43 105 99 Energy (0.8%) Apache Finance Canada Corp. 7.750% 12/15/29 400 524 BP Capital Markets plc 3.125% 10/1/15 400 419 BP Capital Markets plc 3.200% 3/11/16 900 946 BP Capital Markets plc 1.846% 5/5/17 650 651 BP Capital Markets plc 4.750% 3/10/19 795 887 BP Capital Markets plc 4.500% 10/1/20 400 434 BP Capital Markets plc 3.245% 5/6/22 650 629 Chevron Corp. 3.191% 6/24/23 1,235 1,231 ConocoPhillips 5.200% 5/15/18 1,500 1,712 EOG Resources Inc. 5.625% 6/1/19 425 497 4 Motiva Enterprises LLC 5.750% 1/15/20 125 144 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,181 Occidental Petroleum Corp. 2.700% 2/15/23 500 462 4 Schlumberger Investment SA 2.400% 8/1/22 630 586 Shell International Finance BV 3.250% 9/22/15 740 780 Shell International Finance BV 4.375% 3/25/20 1,000 1,107 Shell International Finance BV 2.250% 1/6/23 850 779 Suncor Energy Inc. 5.950% 12/1/34 500 541 Total Capital International SA 1.550% 6/28/17 1,365 1,350 Total Capital International SA 2.700% 1/25/23 810 759 Other Industrial (0.1%) 4 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 305 315 2 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 656 Technology (0.6%) Apple Inc. 2.400% 5/3/23 1,210 1,122 Apple Inc. 3.850% 5/4/43 430 382 Cisco Systems Inc. 4.450% 1/15/20 1,000 1,108 EMC Corp. 1.875% 6/1/18 500 494 EMC Corp. 2.650% 6/1/20 500 495 EMC Corp. 3.375% 6/1/23 500 490 Hewlett-Packard Co. 5.500% 3/1/18 865 959 Hewlett-Packard Co. 3.750% 12/1/20 1,000 972 Hewlett-Packard Co. 4.300% 6/1/21 1,600 1,575 International Business Machines Corp. 2.000% 1/5/16 425 436 Face Market Maturity Amount Value • Coupon Date ($000) ($000) International Business Machines Corp. 1.950% 7/22/16 430 441 International Business Machines Corp. 1.250% 2/6/17 250 247 International Business Machines Corp. 5.875% 11/29/32 2,000 2,423 Microsoft Corp. 4.000% 2/8/21 500 542 Oracle Corp. 6.125% 7/8/39 350 423 Transportation (0.5%) 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 825 886 4 ERAC USA Finance LLC 5.900% 11/15/15 500 549 4 ERAC USA Finance LLC 2.750% 3/15/17 205 208 4 ERAC USA Finance LLC 4.500% 8/16/21 325 340 4 ERAC USA Finance LLC 3.300% 10/15/22 40 38 4 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,195 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,104 1,311 FedEx Corp. 2.625% 8/1/22 130 121 FedEx Corp. 2.700% 4/15/23 255 236 FedEx Corp. 3.875% 8/1/42 120 103 4 Kansas City Southern de Mexico SA de CV 2.350% 5/15/20 110 105 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,815 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,664 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 442 514 United Parcel Service Inc. 1.125% 10/1/17 105 103 United Parcel Service Inc. 2.450% 10/1/22 425 401 United Parcel Service Inc. 4.875% 11/15/40 460 485 Utilities (2.1%) Electric (1.8%) Alabama Power Co. 5.550% 2/1/17 585 658 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,175 Commonwealth Edison Co. 5.950% 8/15/16 770 876 Connecticut Light & Power Co. 5.650% 5/1/18 465 542 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 789 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 1,003 Dominion Resources Inc. 5.200% 8/15/19 750 851 Duke Energy Carolinas LLC 5.250% 1/15/18 275 314 Duke Energy Carolinas LLC 5.100% 4/15/18 590 669 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,154 Duke Energy Florida Inc. 6.350% 9/15/37 200 245 Duke Energy Progress Inc. 6.300% 4/1/38 365 451 4 Enel Finance International NV 6.800% 9/15/37 1,025 1,024 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,176 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,087 Florida Power & Light Co. 5.950% 2/1/38 785 950 Georgia Power Co. 5.400% 6/1/18 1,165 1,342 Georgia Power Co. 4.300% 3/15/42 755 696 MidAmerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,137 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,730 Northern States Power Co. 6.250% 6/1/36 2,000 2,477 NSTAR LLC 4.500% 11/15/19 90 100 Pacific Gas & Electric Co. 4.250% 5/15/21 300 321 PacifiCorp 6.250% 10/15/37 2,000 2,449 Peco Energy Co. 5.350% 3/1/18 565 646 Potomac Electric Power Co. 6.500% 11/15/37 750 951 PPL Energy Supply LLC 6.200% 5/15/16 453 504 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,184 San Diego Gas & Electric Co. 6.000% 6/1/26 600 736 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,179 Southern California Edison Co. 6.000% 1/15/34 1,000 1,210 Southern California Edison Co. 5.550% 1/15/37 2,250 2,590 Virginia Electric & Power Co. 2.750% 3/15/23 690 658 Wisconsin Electric Power Co. 5.700% 12/1/36 690 813 13 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Natural Gas (0.2%) AGL Capital Corp. 6.375% 7/15/16 775 888 4 DCP Midstream LLC 6.450% 11/3/36 935 1,002 National Grid plc 6.300% 8/1/16 1,000 1,129 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,285 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,324 Total Corporate Bonds (Cost $374,375) Sovereign Bonds (U.S. Dollar-Denominated) (0.6%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 659 4 CDP Financial Inc. 4.400% 11/25/19 1,000 1,110 4 Electricite de France SA 4.600% 1/27/20 1,200 1,303 4 Gazprom Neft OAO Via GPN Capital SA 4.375% 9/19/22 550 497 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,310 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 535 Oesterreichische Kontrollbank AG 4.500% 3/9/15 1,500 1,599 Province of Ontario 4.500% 2/3/15 705 749 Quebec 5.125% 11/14/16 1,000 1,136 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 422 4 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,001 Total Sovereign Bonds (Cost $10,551) Taxable Municipal Bonds (1.5%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 440 512 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,176 California GO 5.700% 11/1/21 265 310 California GO 7.550% 4/1/39 435 582 California GO 7.300% 10/1/39 125 162 California GO 7.600% 11/1/40 660 891 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 252 Chicago IL O’Hare International Airport Revenue 6.845% 1/1/38 530 586 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 225 266 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 913 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 696 766 Houston TX GO 6.290% 3/1/32 600 693 Illinois GO 5.100% 6/1/33 95 90 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 888 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,148 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 455 525 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,528 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 624 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,152 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 548 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 775 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 129 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 441 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 165 189 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 1,902 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 777 Oregon GO 5.902% 8/1/38 490 539 6 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,189 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 377 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 312 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,179 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 2,000 2,247 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 360 University of California Regents Medical Center Revenue 6.548% 5/15/48 80 96 University of California Regents Medical Center Revenue 6.583% 5/15/49 625 743 University of California Revenue 5.770% 5/15/43 1,010 1,111 Total Taxable Municipal Bonds (Cost $25,321) Temporary Cash Investment (3.3%) Repurchase Agreement (3.3%) Credit Suisse Securities (USA), LLC (Dated 6/28/13, Repurchase Value $62,501,000, collateralized by U.S. Treasury Note/Bond 0.125%–6.375%, 8/31/13–8/15/27,with a value of $63,751,000) (Cost $62,500) 0.100% 7/1/13 62,500 Total Investments (99.8%) (Cost $1,527,024) Other Assets and Liabilities (0.2%) Other Assets 7 20,106 Liabilities (15,781) Net Assets (100%) Applicable to 87,707,900 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 14 Vanguard Balanced Portfolio At June 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,450,360 Undistributed Net Investment Income 21,529 Accumulated Net Realized Gains 59,271 Unrealized Appreciation (Depreciation) Investment Securities 352,025 Futures Contracts 219 Swap Contracts (20) Foreign Currencies (10) Net Assets 1,883,374 • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the portfolio has not taken delivery as of June 30, 2013. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2013, the aggregate value of these securities was $66,164,000, representing 3.5% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 Cash of $88,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 15 Vanguard Balanced Portfolio Statement of Operations Six Months Ended June 30, 2013 ($000) Investment Income Income Dividends 1 16,527 Interest 9,799 Securities Lending 19 Total Income 26,345 Expenses Investment Advisory Fees—Note B Basic Fee 542 Performance Adjustment (34) The Vanguard Group—Note C Management and Administrative 1,700 Marketing and Distribution 165 Custodian Fees 21 Shareholders’ Reports 18 Trustees’ Fees and Expenses 3 Total Expenses 2,415 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 60,225 Futures Contracts 334 Swap Contracts 1 Foreign Currencies (32) Realized Net Gain (Loss) 60,528 Change in Unrealized Appreciation (Depreciation) Investment Securities 65,249 Futures Contracts 183 Swap Contracts (20) Foreign Currencies (11) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 23,930 45,633 Realized Net Gain (Loss) 60,528 55,621 Change in Unrealized Appreciation (Depreciation) 65,401 83,718 Net Increase (Decrease) in Net Assets Resulting from Operations 149,859 184,972 Distributions Net Investment Income (45,598) (42,454) Realized Capital Gain (39,795) — Total Distributions (85,393) (42,454) Capital Share Transactions Issued 141,871 234,182 Issued in Lieu of Cash Distributions 85,393 42,454 Redeemed (99,829) (157,830) Net Increase (Decrease) from Capital Share Transactions 127,435 118,806 Total Increase (Decrease) 191,901 261,324 Net Assets Beginning of Period End of Period 2 1 Dividends are net of foreign withholding taxes of $262,000. 2 Net Assets—End of Period includes undistributed net investment income of $21,529,000 and $43,228,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Vanguard Balanced Portfolio Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .267 .547 .552 .506 .526 .660 Net Realized and Unrealized Gain (Loss) on Investments 1.533 1.800 .143 1.369 2.674 (5.060) Total from Investment Operations 1.800 2.347 .695 1.875 3.200 (4.400) Distributions Dividends from Net Investment Income (.550) (.547) (.495) (.525) (.700) (.640) Distributions from Realized Capital Gains (.480) — (.870) Total Distributions (1.030) (.547) (.495) (.525) (.700) (1.510) Net Asset Value, End of Period Total Return 8.79% 12.56% 3.70% 11.02% 22.90% –22.57% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,883 $1,691 $1,430 $1,397 $1,284 $1,108 Ratio of Total Expenses to Average Net Assets 1 0.27% 0.26% 0.29% 0.30% 0.31% 0.25% Ratio of Net Investment Income to Average Net Assets 2.63% 2.86% 2.95% 2.90% 3.44% 3.54% Portfolio Turnover Rate 30% 2 24% 2 36% 2 38% 30% 31% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, (0.01%), 0.00%, 0.01%, 0.01% and 0.01%. 2 Includes 14%, 18%, and 9% attributable to mortgage-dollar-roll activity. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, 17 Vanguard Balanced Portfolio monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange; monitors the financial strength of its clearing brokers and clearinghouse; and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. During the six months ended June 30, 2013, the portfolio’s average investments in long and short futures contracts represented 0% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. 4. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The portfolio may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an 18 Vanguard Balanced Portfolio illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the portfolio. The portfolio’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The portfolio mitigates its counterparty risk by entering into swaps only with a diverse group of pre-qualified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio’s net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. During the six months ended June 30, 2013, the portfolio’s average amount of credit protection sold represented less than 1% of net assets, based on quarterly average notional amounts. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the portfolio maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The portfolio may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of pre-qualified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. 8. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2009–2012), and for the period ended June 30, 2013, and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 19 Vanguard Balanced Portfolio 10. Securities Lending: To earn additional income, the portfolio may lend its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The portfolio further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of pre-qualified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company, llp provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolio’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays U.S. Credit A or Better Bond Index. For the six months ended June 30, 2013, the investment advisory fee represented an effective annual basic rate of 0.06% of the portfolio’s average net assets before a decrease of $34,000, (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2013, the portfolio had contributed capital of $233,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.09% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
